       Case 4:21-cv-01507 Document 1 Filed on 05/06/21 in TXSD Page 1 of 14




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 ADMIRAL INSURANCE COMPANY,                       §
                                                  §
         Plaintiff,                               §
                                                  §
 vs.                                              § CIVIL ACTION NO. _________
                                                  §
 NATURAL THOUGHTS, INC. DBA                       §
 BIOTONE; KATHY JO WELTY; AND                     §      JURY DEMAND
 DEBORAH KEY,                                     §
                                                  §
         Defendants.                              §

              ADMIRAL INSURANCE COMPANY’S ORIGINAL
        COMPLAINT AND REQUEST FOR A DECLARATORY JUDGMENT

TO THE HONORABLE JUDGE OF THIS COURT:

        COMES NOW, Admiral Insurance Company, the Plaintiff in this cause (“Admiral”),

and files this Original Complaint and Request for a Declaratory Judgment against the

Defendants, Natural Thoughts, Inc. dba Biotone (“Natural Thoughts, Inc.”); Kathy Jo Welty;

and Deborah Key; and in support thereof, would respectfully show the following:

                                             I.
                                          PARTIES
        1.     Plaintiff, Admiral Insurance Company, is a Delaware corporation with its

principal place of business in Scottsdale, Arizona.

        2.     Defendant, Natural Thoughts, Inc. dba Biotone, is a California corporation with

its principal place of business in San Diego, California. Defendant may be served with process

in this matter through its registered agent for service of process, Jean Shea, 4757 Old Cliffs

Road, San Diego, California, 92120. Plaintiff requests the issuance of a summons pursuant to

Rule 4 of the Federal Rules of Civil Procedure.
      Case 4:21-cv-01507 Document 1 Filed on 05/06/21 in TXSD Page 2 of 14




       3.      Defendant, Kathy Jo Welty, is an individual who resides in Harris County,

Texas. Said Defendant may be served with process in this matter at her home address, 10200

Tate Court, Conroe, Texas 77385, or wherever she may be found. Plaintiff requests the

issuance of a summons pursuant to Rule 4 of the Federal Rules of Civil Procedure.

       4.      Defendant, Deborah Key, is an individual who resides in Harris County, Texas.

Said Defendant may be served with process in this matter at her home address, 12722 Ashford

Brook Drive, Houston, Texas 77082, or wherever she may be found. Plaintiff requests the

issuance of a summons pursuant to Rule 4 of the Federal Rules of Civil Procedure.

                                          II.
                               JURISDICTION AND VENUE

       5.      Plaintiff, Admiral Insurance Company, is a Delaware corporation with its

principal place of business or principal office in Arizona. Therefore, for diversity of citizenship

purposes, Plaintiff is a citizen of the states of Delaware and Arizona.

       6.      Defendant, Natural Thoughts, Inc. dba Biotone, is a California corporation with

its principal place of business in California. Therefore, for diversity of citizenship purposes, it

is a citizen of California.

       7.      Defendant, Kathy Jo Welty, is a natural person who is domiciled in Harris

County, Texas. Therefore, for diversity of citizenship purposes, she is a citizen of Texas.

       8.      Defendant, Deborah Key, is a natural person who is domiciled in Harris County,

Texas. Therefore, for diversity of citizenship purposes, she is a citizen of Texas.

       9.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332

because no Defendant is a citizen of any state of which the Plaintiff is also a citizen, and the

amount in controversy exceeds $75,000, exclusive of interest and costs.


                                            Page 2 of 14
        Case 4:21-cv-01507 Document 1 Filed on 05/06/21 in TXSD Page 3 of 14




         10.     The Court has personal jurisdiction over Defendant, Natural Thoughts, Inc.,

because it has continuous, systematic contacts with Texas, and this cause of action is related

to that activity; namely, according to the underlying state court lawsuit which gives rise to this

insurance coverage action, Natural Thoughts, Inc. is alleged to have advertised, promoted,

distributed, marketed and sold massage therapy products to consumers, including massage

therapists, in the state of Texas.

         11.     The Court has personal jurisdiction over Defendant, Kathy Jo Welty, because

she is domiciled and resides in Conroe, Texas.

         12.     The Court has personal jurisdiction over Defendant, Deborah Key, because she

is domiciled and resides in Houston, Texas.

         13.     Venue is proper in this district under 28 U.S.C. § 1391(b), because the

Defendants are subject to the court’s personal jurisdiction in this district with respect to the

civil action in question, and a substantial part of the events or omissions giving rise to this

action occurred in the Southern District of Texas.

                                            III.
                                      RELEVANT FACTS

         14.     Admiral issued a commercial general liability insurance policy to Defendant,

Natural Thoughts, Inc. dba Biotone, as the Named Insured, under Policy No. CA000036575-

01 (“Policy”). A true and correct copy of the Policy is attached hereto as Exhibit “A.”1 The

Policy was effective from November 7, 2019 to November 7, 2020 (“Policy Period”), and is

subject to a Retroactive Date of November 7, 2019. In addition, the Policy contains certain




1
    See Exhibit “A.” Information regarding the Policy premiums has been redacted.
                                            Page 3 of 14
        Case 4:21-cv-01507 Document 1 Filed on 05/06/21 in TXSD Page 4 of 14




provisions in Coverage D for Health, Nutrition and Lifestyle Professional Liability Insurance

Coverage.

         15.     On November 16, 2020, Defendants, Kathy Jo Welty and Deborah Key (the

“Underlying Plaintiffs”), filed a lawsuit against Natural Thoughts, Incorporated dba Biotone,

and certain other defendants, under Cause No. 2020-73720, in the 133rd Judicial District Court

of Harris County, Texas (the “Underlying Lawsuit”).2 On March 5, 2021, Plaintiffs filed an

amended petition.3

         16.     The Underlying Plaintiffs have alleged that they are licensed massage therapists

who purchased and used skin care crèmes that that were marketed and sold by Natural

Thoughts, Inc. under the name “Biotone.” The Underlying Plaintiffs further allege that they

have each suffered from skin problems and immunological disorders as a result of their use of

the Biotone products. Their causes of action against Natural Thoughts, Inc. include strict

products liability, negligence, breaches of warranty, and violations of the state consumer

protection statute.

         17.     Defendant, Kathy Jo Welty, has alleged that she first began using Biotone

products between 2000 and 2002, and that she used Biotone’s Relaxing Therapeutic Massage

Crème, Dual Purpose Massage Crème, and Advanced Therapy Massage Lotion, in her massage

therapy practice from the middle of the year 2014 until January 2019. Further, Ms. Welty

alleges that she was experiencing significant rashes, breakouts, and other serious problems

with her skin and body by January 2019, and that she stopped using the Biotone products in

the middle of February 2019. Ms. Welty alleges that her use of the Biotone products has


2
    See Exhibit “B,” a copy of Plaintiffs’ Original Petition and Request for Disclosure.
3
    See Exhibit “C,” a copy of Plaintiffs’ First Amended Petition and Request for Disclosure.
                                             Page 4 of 14
      Case 4:21-cv-01507 Document 1 Filed on 05/06/21 in TXSD Page 5 of 14




caused her to suffer from persistent and painful skin rashes; difficulty breathing; sleep

disturbances; loss of vision; and hair loss.

       18.     Defendant, Deborah Key, has alleged that she began to use Biotone Dual

Purpose Massage Crème in the year 1999, and that she developed skin problems during this

time. Ms. Key further alleges that she continued to use the products, including Biotone Dual

Purpose Massage Crème, Biotone Herbal Select Body Therapy Massage Crème, Biotone

Advanced Therapy Massage Lotion, and Biotone Advanced Therapy Massage Gel, in her

massage therapy practice between 1999 and 2015. As a result of these products, Ms. Key has

allegedly suffered from serious skin conditions, including rashes, blisters, hives, pain, and

bleeding; hair loss; sleep problems; and immunological disorders.

       19.     Thus, the Underlying Plaintiffs have clearly alleged that their use of the Biotone

products, and resulting injuries, occurred prior to the Policy’s Retroactive Date and

commencement date on November 7, 2019.

       20.     Admiral issued a Reservation of Rights Letter to Natural Thoughts, Inc. wherein

it has agreed to participate in the defense, subject to its reservation of rights.

       21.     The Policy’s Commercial General Liability coverage form contains the

following provisions and exclusions which preclude any duty to defend or indemnify Natural

Thoughts, Inc. in the Underlying Lawsuit:

                              *                     *            *
       1.      Insuring Agreement

               a.    We will pay those sums that the insured becomes legally
                     obligated to pay as damages because of "bodily injury" or
                     "property damage" to which this insurance applies. We will
                     have the right and duty to defend the insured against any "suit"
                     seeking those damages. However, we will have no duty to
                     defend the insured against any "suit" seeking damages for
                                               Page 5 of 14
     Case 4:21-cv-01507 Document 1 Filed on 05/06/21 in TXSD Page 6 of 14




                   "bodily injury" or "property damage" to which this insurance
                   does not apply. (***).

              b.   This insurance applies to "bodily injury" and "property
                   damage" only if:

                   (1) The "bodily injury" or "property damage" is caused by
                       an "occurrence" that takes place in the "coverage
                       territory";

                   (2) The "bodily injury" or "property damage" did not occur
                       before the Retroactive Date, if any, shown in the
                       Declarations or after the end of the policy period; and

                   (3) A claim for damages because of the "bodily injury" or
                       "property damage" is first made against any insured, in
                       accordance with Paragraph c. below, during the policy
                       period... (***).

                                  *              *            *

                       PRE-EXISTING DAMAGE EXCLUSION

       This insurance does not apply to:

       1.     Any damages arising out of or related to “bodily injury” or
              “property damage”, whether such “bodily injury” or “property
              damage” is known or unknown,

              (a) which first occurred prior to the inception date of this policy
                  (or the retroactive date of this policy, if any; whichever is
                  earlier); or

              (b) which are, or are alleged to be, in the process of occurring as of
                  the inception date of the policy (or the retroactive date of this
                  policy, if any; whichever is earlier) even if the “occurrence”
                  continues during this policy period. (***)

                              *              *            *

       22.    In addition, the Policy’s Commercial General Liability coverage form contains

the following exclusions:

                              *              *            *
                                        Page 6 of 14
Case 4:21-cv-01507 Document 1 Filed on 05/06/21 in TXSD Page 7 of 14




 2.     Exclusions

        This insurance does not apply to

        a.   Expected Or Intended Injury

             “Bodily injury” or “property damage” expected or intended
             from the standpoint of the insured. This exclusion does not
             apply to “bodily injury” resulting from the use of reasonable
             force to protect persons or property.

                        *              *            *
         HEALTH, NUTRITION & LIFESTYLE EXCLUSIONS
      DESIGNATED PRODUCTS, SUPPLEMENTS AND ADDITIVES
                        EXCLUSION

                                     * * *
 This insurance does not apply to liability, injury or damages of any kind,
 to include but not limited to “bodily injury”, “property damage” and
 “personal and advertising injury”, including costs or expenses, actually or
 allegedly arising out of, related to, caused by, contributed to by, or in any
 way connected with the manufacturing, distribution, sale, disposal, testing,
 handling, application, consumption or use of, or exposure to, any of the
 products, supplements or additives listed in the Schedule below, or to any
 other products which contain any of the products, supplements or additives
 listed in the Schedule below, or to any products which contain products
 similar to the chemical formulary of the products, supplements or additives
 listed in the Schedule below, or to any product which is a derivative of a
 product, supplement or additive listed in the Schedule below, or to any
 product, supplement or additive which is generally known in the trade in
 which it is used as having a formulation, structure or function similar to
 those listed in the Schedule below, by whatever name manufactured,
 distributed or sold.

                             SCHEDULE
       Any product, supplement, additive, substance,
       ingredient or compound manufactured, imported,
       formulated, sold or distributed by you or on your
       behalf by others, in violation of any regulation or law.
                                 (***)




                                  Page 7 of 14
Case 4:21-cv-01507 Document 1 Filed on 05/06/21 in TXSD Page 8 of 14




 We shall have no duty to investigate, defend or indemnify any insured
 against any loss, claim, “suit” or other proceeding alleging injury or
 damage of any kind, including but not limited to “bodily injury”, “property
 damage” or “personal and advertising injury” to which this amendment
 applies.
                        *            *              *

                 KNOWN EVENT, INCIDENT, INJURY
                    OR DAMAGE EXCLUSION

                                     * * *
 This insurance does not apply to those sums that the insured becomes
 legally obligated to pay because of “bodily injury”, “property damage” or
 “personal and advertising injury”, to include all SUPPLEMENTARY
 PAYMENTS, arising out of: if such “occurrence”, claim, offense, “suit”,
 condition, circumstance, event, incident, “bodily injury”, “property
 damage” or “personal and advertising injury” is or was known to any
 insured prior to the earliest of the following dates:

 (a)   any “occurrence”, claim, offense or “suit”; or

 (b)   any event, incident, circumstance or condition that may reasonably
       be expected to result in an “occurrence”, claim, offense or “suit”;
       or

 (c)   any “bodily injury”, “property damage” or “personal and
       advertising injury”,

 (d)   The beginning of the policy period shown in the Declarations of
       this policy; or

 (e)   The beginning of “continuous claims-made coverage”.

 “Continuous claims-made coverage” means coverage provided by claims-
  made policies issued by us to you that have been kept in force without
  interruption from the beginning of the policy period shown in the
  Declarations of the first such claims-made policy.

                        *             *            *

                   PUNITIVE DAMAGES EXCLUSION

                               * * *
 This insurance does not apply to punitive or exemplary damages, in
 whatever form assessed, awarded against any insured.
                                 Page 8 of 14
     Case 4:21-cv-01507 Document 1 Filed on 05/06/21 in TXSD Page 9 of 14




                            *             *             *

                    FORMALDEHYDE EXCLUSION (ABSOLUTE)

                                       * * *
       This insurance does not apply to liability, injury or damages of any kind,
       to include but not limited to "bodily injury", "property damage" and
       "personal and advertising injury", including costs or expenses, actually or
       allegedly arising out of, related to, caused by, contributed to by, or in any
       way connected with the manufacturing, handling, distribution, sale,
       application, consumption or use of any product which:

       a.    Is known as formaldehyde;

       b.    Contains formaldehyde;

       c.    Has the same chemical formulary as formaldehyde;

       d.    Is a formaldehyde derivative

       e.    Is a formaldehyde resin or plastic, including but not limited to urea-
             formaldehyde, phenolformaldehyde, resorcinol-formaldehyde and
             melamine-formaldehyde; or

       f.    Is generally known in the trade in which it is used as having a like
             formulation, structure or function as formaldehyde, by whatever
             name manufactured, sold or distributed.

       It is further agreed that for any claim made or "suit" brought which is
       excluded under the terms of this endorsement, the Company shall not have
       the obligation to defend, adjust, investigate or pay any cost for
       investigation, defense, attorney fees or adjustment arising out of such
       claims.

                                *             *             *

       23.    The Policy’s Health Nutrition and Lifestyle Professional Liability Insurance

Coverage form, set forth in Coverage D, contains the following provisions which preclude any

duty to defend or indemnify Natural Thoughts, Inc. dba Biotone in the Underlying Lawsuit:

                            *             *             *



                                         Page 9 of 14
    Case 4:21-cv-01507 Document 1 Filed on 05/06/21 in TXSD Page 10 of 14




       COVERAGE D - I. INSURING AGREEMENTS

             A.      We will pay on behalf of the Named Insured those amounts which
                     the Named Insured is legally obligated to pay as damages caused
                     by a professional incident taking place within the “coverage
                     territory” and occurring in its entirety after the Retroactive Date
                     shown in the ADDITIONAL DECLARATIONS SCHEDULE
                     above and before the end of the policy period, for which a claim
                     is first made against the Named Insured during the policy period
                     or any extended reporting period we provide.

             B.      We have the right and duty to defend any claim brought against
                     the Insured seeking damages caused by a professional incident to
                     which this coverage applies, including the right to appoint
                     counsel to defend the Insured, and will do so even if any of the
                     allegations of the claim are groundless, false or fraudulent. We
                     may make such investigation of any claim as we deem expedient.
                     Our right and duty to defend ends when we have used up the
                     applicable Limits of Insurance in the payment of damages and/or
                     claim expenses, or have tendered the applicable Limits of
                     Insurance to a court of competent jurisdiction. We have no
                     obligation or duty under this coverage to defend any claim for
                     which coverage is excluded hereunder or not otherwise afforded
                     by this coverage and we are not obligated hereunder to pay any
                     claim expenses incurred by the Insured in the defense of any
                     claim not covered by this coverage. (***).

                                      *              *             *

       24.        In addition, the Policy’s Health Nutrition and Lifestyle Professional Liability

Insurance Coverage form, set forth in Coverage D, contains the following exclusions:

       COVERAGE D - III. EXCLUSIONS

       This coverage does not apply to:

       B.         Any claim based upon or arising out of, in whole or in part, directly
                  or indirectly, a dishonest, fraudulent, criminal or malicious act;

       F.         Any claim based upon or arising out of, directly or indirectly, in
                  whole or in part, any piracy or unfair competition, unfair or false

                                            Page 10 of 14
     Case 4:21-cv-01507 Document 1 Filed on 05/06/21 in TXSD Page 11 of 14




               advertising, unfair trade practice or unfair business practice; or any
               misappropriation, infringement, or use of a copyright, title, slogan,
               patent, trademark, trade name, trade dress, service mark, domain
               name, trade secret or any other violation of an intellectual property
               right or law;

       G.      Any claim based upon or arising out of, directly or indirectly, in
               whole or in part, “bodily injury”, “property damage”, or “personal
               and advertising injury”;

       H.      Any claim based upon or arising out of, in whole or in part, directly
               or indirectly, express warranties or guarantees;

       M.      Any claim based upon or arising out of, in whole or in part, directly
               or indirectly, the deficiency or malfunction of any product, any
               process or technique that is not described in the definition of
               professional services or any product or equipment which is sold,
               manufactured or furnished by or on behalf of the Insured;

       N.      Any claim based upon or arising out of, directly or indirectly, any
               claim or circumstance that is reported to any other insurer by any
               Insured prior to the effective date of this coverage;

       O.      Any professional incident, condition, circumstance or event that is
               or was known to any insured prior to the earliest of the beginning of
               the policy period shown in the Declarations of this policy or the
               effective date of this coverage, whichever is later;

       R.      Any claim based upon or arising out of, in whole or in part, directly
               or indirectly, the failure of goods, products or services to conform
               with any statement of quality or performance made in any
               advertisement.

                                 *              *              *
                                       IV.
                              DECLARATORY JUDGMENT

       25.     The foregoing paragraphs are incorporated herein by reference.

       26.     An actual controversy exists between the Plaintiff and the Defendants with

respect to insurance coverage for the Underlying Lawsuit. Plaintiff respectfully requests that

this Court declare the rights, status, and legal obligations of the parties in connection with the

                                           Page 11 of 14
     Case 4:21-cv-01507 Document 1 Filed on 05/06/21 in TXSD Page 12 of 14




facts set forth herein, the Underlying Lawsuit, the Policy, and the established law. Specifically,

Plaintiff asks this Court for a declaration that no duty to defend Natural Thoughts Inc. in

connection with the Underlying Lawsuit exists, or has ever existed, under the Policy. Plaintiff

further asks this Court for a declaration that no duty to indemnify Natural Thoughts Inc. in

connection with the Underlying Lawsuit exists, or has ever existed, under the Policy.

       27.       The requirements for coverage under the Policy’s Commercial General Liability

coverage part have not been satisfied, and Admiral has no duty to defend or indemnify Natural

Thoughts, Inc. in this matter, because the Underlying Plaintiffs have alleged that their bodily

injuries occurred prior to the Retroactive Date, and prior to the Policy’s inception date.

       28.       Further, because the Underlying Plaintiffs’ factual allegations establish that

their alleged bodily injuries first occurred, or were in the process of occurring, prior to the

Policy’s inception date, and prior to the Policy’s Retroactive Date, the Pre-Existing Damage

Exclusion bars coverage for the Lawsuit under the Policy’s Commercial General Liability

coverage part.

       29.       In addition, the claims in the Underlying Lawsuit may be precluded by the

application of one or more of the exclusions identified in Paragraph 22 herein, including the

exclusion in Section 2.a. for Expected or Intended Injury; the Designated Products,

Supplements and Additives Exclusion; the Known Event, Incident, Injury or Damage

Exclusion; the Punitive Damages Exclusion; and/or the Formaldehyde Exclusion (Absolute).

       30.       There is also no coverage for the Underlying Lawsuit under the Policy’s Health,

Nutrition and Lifestyle Professional Liability coverage part, set forth in Coverage D, because

the factual allegations in the Underlying Lawsuit have clearly established that the alleged

professional negligence, if any, of Natural Thoughts, Inc. began prior to the Policy’s
                                           Page 12 of 14
     Case 4:21-cv-01507 Document 1 Filed on 05/06/21 in TXSD Page 13 of 14




Retroactive Date, and the Underlying Plaintiffs have not alleged that any professional incident

occurred “in its entirety” after the Retroactive Date. Thus, the essential coverage requirements

under the Policy’s Health, Nutrition and Lifestyle Professional Liability coverage part have

not been satisfied, and Admiral has no duty to defend or indemnify Natural Thoughts, Inc.

under Coverage D.

       31.    In addition, the claims in the Underlying Lawsuit may be precluded from

coverage by the application of one or more of the Coverage D exclusions identified in

Paragraph 24 herein, including Exclusions B., F., G., H., M., N., O., and R.

                                           V.
                                      JURY DEMAND

       32.    Admiral hereby demands a trial by jury for all issues of fact.

                                          VI.
                                    ATTORNEY’S FEES

       33.    Admiral has retained the undersigned law firm to represent it in this action and

has agreed to pay the firm reasonable and necessary attorney’s fees. Admiral seeks its

reasonable attorney’s fees incurred in this action, pursuant to the provisions of the Declaratory

Judgment Act.

                                        VII.
                               CONDITIONS PRECEDENT

       34.    All conditions precedent to Admiral’s claims herein have been legally satisfied.

                                           PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff, Admiral Insurance Company,

respectfully asks the Court for the following judgment against the Defendants, Natural

Thoughts, Inc. dba Biotone; Kathy Jo Welty; and Deborah Key:


                                          Page 13 of 14
     Case 4:21-cv-01507 Document 1 Filed on 05/06/21 in TXSD Page 14 of 14




a.       A declaration that no duty to defend Natural Thoughts, Inc. in connection with the

         Underlying Lawsuit exists, or has ever existed, under the Policy;

b.       A declaration that no duty to indemnify Natural Thoughts, Inc. in connection with

         the Underlying Lawsuit exists, or has ever existed, under the Policy;

c.       Reasonable and necessary attorneys’ fees and costs incurred in prosecuting this

         action;

d.       Cost of Court;

e.       Prejudgment and post-judgment interest as provided by law; and

f.       For such other and further relief to which Plaintiff may show itself justly entitled.


                                                  Respectfully submitted,

                                                  RYMER, ECHOLS, SLAY
                                                  & NELSON-ARCHER, P.C.


                                                  By:    ___________________________
                                                         Nathan M. Rymer
                                                         State Bar No. 00792814
                                                         Federal ID No. 18902
                                                         nrymer@resnlaw.com
                                                         Claire V. Ries
                                                         State Bar No. 24075214
                                                         Federal ID 3504925
                                                         2801 Post Oak Blvd., Suite 250
                                                         Houston, Texas 77056
                                                         Telephone: (713) 626-1550
                                                         Facsimile: (713) 626-1558

                                                  ATTORNEY-IN-CHARGE FOR
                                                  PLAINTIFF ADMIRAL INSURANCE
                                                  COMPANY




                                        Page 14 of 14
